Citation Nr: 0915620	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy, to include as secondary to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 until 
August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board previously considered this appeal in February 2005 
and July 2006 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The Board notes that the RO characterized the issue on appeal 
as one for entitlement to service connection for peripheral 
neuropathy.  Additionally, in the May 2004 Statement of the 
Case, the RO appeared to address the claim on the merits; 
however, subsequent documents, such as the October 2008 
Supplemental Statement of the Case adjudicated the claim 
under whether new and material evidence had been submitted.  
Irrespective of whether or not the RO reopened the claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Consequently, the issue before 
the Board involves the threshold question of whether new and 
material evidence has been received, as set out on the title 
page. See 38 C.F.R. § 19.35 (Providing that the RO's 
certification of an appeal is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue).

On his April 2003 Substantive Appeal (Form VA-9) the Veteran 
requested a Travel Board hearing in connection with his 
claim.  The Board remanded the claim in February 2005 in 
order to afford the Veteran the requested hearing.  In 
November 2005, the Veteran was notified that his hearing was 
scheduled for January 30, 2006; however, the Veteran failed 
to report for that hearing.  Because the Veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal. See 
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  A rating decision dated in December 2000 denied service 
connection for peripheral neuropathy; the Veteran did not 
appeal this decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the December 2000 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
peripheral neuropathy and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence does not demonstrate that any currently 
diagnosed neuropathy of the lower extremities is related to 
any event or incident of the Veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final December 2000 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for peripheral neuropathy 
is new and material, and the Veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2008).

2.  The criteria for a grant of service connection for 
peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection peripheral neuropathy.  
A claim for service connection for peripheral neuropathy was 
previously considered and denied by the RO in a December 2000 
rating decisions. The Veteran did not appeal this decision 
and as such, it is a final decision. 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the Veteran in October 2006 
included the definition of new and material evidence and 
explained the reasons why the claim was previously denied.  
Additionally, the October 2006 letter advised the Veteran of 
the criteria for establishing the underlying claim of service 
connection.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about 
what evidence is necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the December 2000 rating decision, the 
evidence of record consisted of service treatment records, VA 
outpatient treatment records, private medical records, 
records from the Social Security Administration and lay 
statements.  Subsequently, additional VA outpatient treatment 
records and private medical records have been associated with 
the claims file.

The evidence submitted subsequent to the December 2000 rating 
decision is new, in that it was not previously of record, and 
is also material.  The claim for peripheral neuropathy was 
initially denied in a December 2000 rating decision as there 
was no evidence of acute or subacute peripheral neuropathy or 
evidence of a diagnosis of neuropathy within one year of the 
Veteran's separation from service to warrant service 
connection on a presumptive basis.  Subsequent to the 
December 2000 rating decision, the Veteran submitted VA 
outpatient treatment records which reflected treatment for 
inflammatory/toxic neuropathy.  Additionally, a June 2004 VA 
outpatient treatment record reflected a history of pain since 
1993 or 1994 that resulted from neuropathy due to Agent 
Orange exposure.  Similarly, a VA record dated in August 2004 
includes a reported history of neuropathy from Agent Orange.  
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of a nexus between the current 
disability and service which is necessary to substantiate the 
Veteran's claim. See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").

Therefore, the evidence submitted since the final December 
2000 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a left 
knee disability is reopened.

Duty to Notify and Assist

Having reopened the claim for service connection for 
peripheral neuropathy, the Board is required to address VA's 
duty to notify and duty to assist claimants in substantiating 
a claim for VA benefits as provided by the Veterans Claims 
Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated April 2003, December 2003, August 
2006, October 2006, December 2006, January 2007, March 2007 
and May 2007 that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links the asserted disorder to the Veteran's active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  

Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the any currently manifested neuropathy is related to his 
active service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id. 

The Board otherwise finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The Veteran submitted private medical 
records and lay statements in support of his claim.  

The Board notes there are records from S.D., M.D. which have 
not been obtained. In this regard, the RO sent requests for 
medical records to Dr. D. in April 2004, January 2007 and 
March 2007 and was unable to obtain the records.  
Accordingly, the RO advised the Veteran in a May 2007 letter 
that they were unable to obtain records from Dr. D and 
requested updated information and assistance from the 
Veteran.  The Veteran did not respond to this letter.  It has 
been held in this regard that "[t]he duty to assist is not 
always a one-way street.  If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for peripheral neuropathy, to include as secondary 
to exposure to herbicides.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

The Veteran's Form DD 214 confirms the Veteran received the 
Vietnam Service Medal, Campaign Medal with Device, Purple 
Heart, Republic of Vietnam Cross of Gallantry with Palm and 
Frame and the Combat Action Ribbon.  Service treatment 
records confirmed the Veteran was injured in Vietnam in 
December 1969.  Thus, the Veteran has requisite service in 
Vietnam and is presumed to have been exposed to herbicides.  
Although the Veteran has the requisite service in Vietnam and 
is presumed exposed to herbicides, service connection on a 
presumptive basis must be denied because the Veteran's 
neuropathy has been treated for a period of more than two 
years.  In fact, the Veteran actively treated his neuropathy 
at the VA outpatient treatment centers and private medical 
facilities since October 1994.  Furthermore, the records fail 
to reflect a diagnosis of peripheral neuropathy within one 
year of he Veteran's August 1970 separation from service.  In 
fact a VA examination dated in November 1970 noted no 
neurological or circulatory deficit related to the shrapnel 
wound to the lower lumbar spine and described the 
neurological system as within normal limits.  As such, the 
Veteran's condition can not be considered "acute or 
subacute." See 38 C.F.R. § 3.309(e).  Chronic neuropathy has 
been specifically found to not have an association with 
herbicide exposure. See Diseases Not Associated with Exposure 
to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-
42607 (June 24, 2002).

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will adjudicate the claims on a theory of 
direct entitlement to service connection.

The Veteran has a current disability as reflected in VA 
outpatient treatment records that diagnosed neuropathy.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment, or diagnoses of neuropathy.  The 
Veteran sustained a shrapnel wound to the low back in 
December 1969 and a subsequent May 1970 hospital record noted 
the pain radiated to the upper lumbar area.  However, 
neurological examination on that date was within normal 
limits and the physician noted there was no evidence of nerve 
root compression.  Furthermore, the August 1970 examination 
performed in connection with the Veteran's separation from 
service described the lower extremities and neurologic 
systems as normal.  

The Veteran, however, does not contend that he treated for 
this condition in service.  Rather, he argues that he was 
exposed to herbicidal agents and that this exposure to 
herbicides caused his peripheral neuropathy.  As explained 
above, service connection on a presumptive basis for 
herbicides is not warranted as the Veteran's neuropathy is 
longstanding in nature and therefore not acute and transient.  
However, service connection could also be warranted on a 
direct basis for herbicide exposure.  To prove service 
connection on a direct basis for a disease due to herbicide 
exposure the Veteran needs to show (1) a current disability 
(2) service in Vietnam pursuant to 38 C.F.R. §§ 
3.307(a)(6)(iii) and (3) a medical nexus linking the current 
disability to the exposure to herbicides.  Under 38 C.F.R. § 
3.307(a)(6)(iii), a Veteran who served in the Republic of 
Vietnam between January 1962 and May 1975 shall be presumed 
to have been exposed to an herbicide agent.

As noted above, the Veteran's service treatment records and 
DD 214 reflect service in Vietnam during the requisite 
period.  Accordingly, the remaining element is competent 
medical evidence of a nexus linking the Veteran's peripheral 
neuropathy to either his exposure to herbicides.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, there are two VA outpatient treatment records 
that reflect a history of neuropathy as a result of exposure 
to Agent Orange.  A June 2004 VA rehabilitation treatment 
record reflected a history of pain since 1993 or 1994 that 
resulted from neuropathy due to Agent Orange exposure.  
Significantly, no diagnosis was rendered at that time.  
Similarly, a VA record dated in August 2004 included a 
reported history of neuropathy from Agent Orange.  The 
concluding diagnosis was neuropathic pain.  The physician did 
not express an opinion as to the etiology of the condition.  
Significantly, these statements suggesting a nexus were based 
entirely upon the Veteran's reported history and are not 
indicative of the physician's opinion as to the etiology of 
the condition.  The law provides that the transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

The Board also considered whether the current peripheral 
neuropathy was related to any other incident of service.  
While the VA and private medical records reflect treatment 
for complaints of the legs and diagnose neuropathy, the 
records fail to express an opinion as to whether the 
neuropathy is related to service.  In fact, some records 
relate the neuropathy to other causes.  For example, a 
September 1997 VA outpatient treatment record concluded with 
a diagnosis of peripheral neuropathy by nerve conduction 
velocity, no abnormal metabolic panel, likely secondary to a 
history of alcohol abuse.   A November 2002 VA record 
concluded with a diagnosis of peripheral neuropathy of 
undetermined origin.

While the Veteran is clearly of the opinion that he has a 
peripheral neuropathy that is related to herbicides, as a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, service connection for peripheral neuropathy is 
not established in the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
service.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER


New and material evidence having been submitted, the claim 
for service connection for peripheral neuropathy is reopened.  
To this extent and to this extent only, the appeal is 
granted.

Service connection for peripheral neuropathy, including as 
secondary to exposure to herbicides is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


